Case 20-13225-LMI Doc 78 Filed 10/14/20 Pagelof3
UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www. fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

 

| Original Plan
[m] 7th Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Arnaldo Vicente Amaya JOINT DEBTOR: CASE NO.: 20-13225-LMI
SS#: xxx-xx- 3974 SS#: xxx-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

The valuation of a secured claim, set out in Section III, which may result in a

partial payment or no payment at all to the secured creditor [] Included [m] Not included

 

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set

out in Section IIT L_] Included [m] Not included

 

 

 

 

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

 

II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $1,931.06 formonths 1 to 4 ;
2. $1,069.94 formonths 5 to 22 ;
3. $1,043.33 for months 23 to _59_;
4. $987.19 for months 60 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: [CI NONE [J PROBONO
Total Fees: $7775.00 Total Paid: $450.00 Balance Due: $7325.00
Payable $332.95 /month (Months 1 to 22 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
($4500 safe harbor + $150 costs + $2500 MMM + $100 costs + $525 Motion to Reinstate plus costs)

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
Til. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [|] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

1. Creditor: Sn Servicing Corporation

 

 

Address: C/O Popkin & Rosaler PA Arrearage/ Payoff on Petition Date
od ano MMM Adequate Protection $775.00 /month(Months 1 to 4 )

Deerfield Beach FI, 33442

 

 

LF-31 (rev. 10/3/17) Page 1 of 3

 

 
Case 20-13225-LMI

Doc 78 _ Filed 10/14/20 Page 2 of 3

Debtor(s): Arnaldo Vicente Amaya Case number: 20-13225-LMI

 

 

 

 

 

 

 

 

Last 4 Digits of 2252
Account No.:
Other:
[m] Real Property Check one below for Real Property:
[m Principal Residence [m]Escrow is included in the regular payments
[_|Other Real Property [_]The debtor(s) will pay [_]taxes [_lJinsurance directly
Address of Collateral:
1101 NE 191 St
# H-103
Miami, FL 33179
[_] Personal Property/Vehicle
Description of Collateral:
2. Creditor: Rolling Green Condominium H, Inc
Address: c/o The Frydman Law Arrearage/ Payoff on Petition Date $8,058.50
Group, PLLC
> Arr P. it (C 135. Mi 1
3111 N. University Drive, ears Payment (Cure) $135.00 /month (Months 1 to 59 )
#403 Arrears Payment (Cure) $93.50 ‘month (Months 60 to 60 )
Coral Springs, FL 33065 Regular Payment (Maintain) $495.00 /month(Months 1 to 60 )
Last 4 Digits of
Account No.: H103
Other:
[m] Real Property Check one below for Real Property:
[m Principal Residence [m]Escrow is included in the regular payments
[_|Other Real Property [_]The debtor(s) will pay [_]taxes [_Jinsurance directly
Address of Collateral:
1101 NE 191 St
# H-103

Miami, FL 33179
[_] Personal Property/Vehicle

 

Description of Collateral:

 

 

 

B. VALUATION OF COLLATERAL: [lB] NONE

C. LIEN AVOIDANCE [mg] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[§] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
[-] NONE

|m| The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
2252 1101 NE 191 St

# H-103

Miami, FL 33179

IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [mt] NONE

Name of Creditor
Sn Servicing Corporation

LF-31 (rev. 10/3/17) Page 2 of 3
Case 20-13225-LMI Doc 78 _ Filed 10/14/20 Page 3of3

 

 

Debtor(s): Arnaldo Vicente Amaya Case number: 20-13225-LMI
B. INTERNAL REVENUE SERVICE: [_] NONE
Total Due: $2,422.97 Total Payment $2,422.97
Payable: $64.00 /month (Months 23 to 59 )
Payable: $54.97 /month (Months 60 to 60 )

 

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [mi] NONE
D. OTHER: [lm] NONE

V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $0.00 /month (Months 1 to 22 )

Pay $245.00 /month (Months 23 to 60 )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [_] Ifchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [mi] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.
VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
[-] NONE
[m] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
Hertz Car Rental 2018 Kia Soul 1052
1. [m] Assume [_| Reject

 

VII. INCOME TAX RETURNS AND REFUNDS: [|] NONE

[m| The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

VIII. NON-STANDARD PLAN PROVISIONS [mt] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Arnaldo Vicente Amaya Debtor October 14, 2020 Joint Debtor
Arnaldo Vicente Amaya Date Date
Diego G. Mendez October 14, 2020

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 10/3/17) Page 3 of 3
